*155
By the Court.

Jenkins, J.,
delivering the opinion.
There are two exceptions to the judgment of the Court below, and the case presents the anomaly of error assigned, first, in the rejection of a document offered in evidence, and secondly, in the charge given to the jury, as to the effects of that very document upon the rights of the parties. Nevertheless, we have the certificate of the presiding Judge, that the bill of exceptions is true, and must take the case as we find it.
The defendant below sought to defend himself by possession, under (color of title. As color of title, he offered, in evidence, a bond for titles to the land in dispute, from one Gill to one Nixon, conditioned to make titles to Nixon, upon the payment of the purchase-money. There was evidence on the trial that Nixon had, by arrangement between himself and Whitsett, (the defendant’s intestate), bargained for the land, with Gill, for Whitsett, but had given his own notes for it, and taken a bond for titles to himself; that he had paid a part of the consideration money, and that his notes were still out for the remainder j that Whitsett had paid him $5 00 only, and that he had never assigned the bond to Whitsett; that Nixon had never been in possession of the land, and that the parties in actual possession were the tenants of Whitsett.
This fbond, or a copy of it, was the document offered and .rejected by the Court, as color of title in Whitsett’s administrator. The Court rejected it, because “ it furnished no color of title to Whitsett, or his tenantsand so, also, he charged the jury.
We consider (as covering both exceptions) the question, whether this bond for titles was available to Whitsett’s representative as color of title in law ?
Color of title cannot rest in parol. There must be a document of some sort produced, to make color of title. That document must, upon inspection, evidence some right, or color of right in the party seeking to use it. A cannot
*156show color of title in himself, by introducing a deed from B to C.
A bond for titles may be a color of title, but it can only give color to the obligee, or to his assignee. Here Nixon was the obligee, and he never assigned the bond. Whitsett never acquired title in the bond; how, then, can the bond be color of title to him? But, it is said he had an equity in the bond, growing out of the facts, that Nixon bargained for him, and that he had paid Nixon $5 00.
The reply is, that an equity, to be available in such case, must be a perfect equity. Whitsett evidently had no perfect equity, in this matter, against Nixon. This, he could only acquire by the payment, to Nixon, of the purchase-money, which he had not done. As to any equity against Gill, the obligor, that is still more imperfect. It does not appear that Gill knew him in the contract at all. To the assertion of a right under the bond, against Gill, two things are necessary, first, the payment of the entire purchase-money to Gill; secondly, the assignment of the bond by Nixon. To allow an imperfect equity, under a bond for titles, resting in parol, to establish a color of title, as against a party showing paramount paper title, would be stretching the doctrine quite too far.
Judgment affirmed.